DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/21 has been entered.
 Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) Form PTO-1449, filed 10/31/21.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. Despite raising this issue during multiple interviews, the applicant continues to submit extremely long IDS. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, he/she should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “after the step of providing, forming at least one continuous additional layer overlying and in contact with each horizontal surface and each vertical surface of the plurality of gates” (claim 1) must be shown or the feature(s) canceled from the claim(s).  Also, the limitation “after the step of providing, forming a charge trapping layer overlying each first and second horizontal surface in a vertical direction” (claim 21) must be shown or the feature(s) canceled from the claim(s). Furthermore, the limitation “another layer overlying and in contact with the charge trapping layer” (claim 22) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 21 is objected to because of the following informalities:  the term “and” between “the” and “one” in line 6 is redundant and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 & 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 recites the limitation “after the step of providing, forming at least one continuous additional layer overlying and in contact with each horizontal surface and each vertical surface of the plurality of gates” in lines 6-7. There is no support for the sequential process steps as claimed in the specification. In other words, the specification does not provide support wherein the plurality of gates are formed prior to the at least one continuous additional layer in the manner claimed. 
Claims 2-20 & 22 are rejected for being dependent on claim 1.
Claim 21 recites the limitation ““after the step of providing, forming a charge trapping layer overlying each first and second horizontal surface in a vertical direction”. There is insufficient support for said limitation in the specification. In other words, the specification does not provide support wherein the plurality of gates are formed prior to the at least one continuous additional layer in the manner claimed.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21 recites the limitation ““after the step of providing, forming a charge trapping layer overlying each first and second horizontal surface in a vertical direction”. This limitation raises enablement issues as to how the applicant forms the charge trapping layer after the formation of the channel, the plurality of gates and the one or more additional continuous layers. In other words, how would the applicant form the charge trapping layer 350 between the one or two additional continuous layers (352 & 354) after the channel, the plurality of gates and the one or two additional continuous layers are formed. There is insufficient disclosure in the specification and showing in the drawings.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 16-20 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. 2011/0266611) in view of Park et al. (US PUB. 2008/0042192) and Yang et al. (US Pub. 2013/0082274).
Regarding claim 1, KIM teaches a method of forming charge trapping layer for a NAND device, the method comprising: 

after the step of providing, forming at least one continuous additional layer (47A and/or 46 in Fig. 6F or 67 and/or 68 in Fig. 8) overlying and in contact with each horizontal surface and each vertical surface of the plurality of gates 49 (Fig. 6G & Fig. 8); and
forming the charge trapping layer (47 or 67a) directly overlying the at least one continuous additional layer and overlying each horizontal surface and each vertical surface of the plurality of gates 49 (Fig. 6G and respective text, also see Fig. 8).
Though KIM teaches a charge trapping layer 47 for the NAND device as addressed above; however, KIM is silent on exposing the substrate to a nitrogen precursor; and exposing the substrate to an aluminum precursor; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride. The Examiner understands that the use of charge trapping layer comprising aluminum nitride would have been obvious to those having ordinary skill in the art. It is widely understood that AlN material used in charge trapping layers results to retaining substantially more trapped electrons than holes that is desired in certain memory devices. For instance, Park alludes to said AlN advantages in Para [0041-0044]. At the time of the invention, it would have been obvious to incorporate 
Both KIM and Park are silent on the process steps of forming the AlN layer, perhaps in the interest of brevity; however the Examiner understands the process steps of “exposing the substrate to a nitrogen precursor in a first repeat cycle; and exposing the substrate to an aluminum precursor in a second repeat cycle; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride between the channel and the plurality of gates for the NAND device and wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the charge trapping layer” would have been obvious in layer formation processes. For instance, Yang teaches a method of forming an aluminum nitride or aluminum oxynitride layer, the method comprising: providing a substrate in a reaction chamber 605 (Fig. Para [0089]); exposing the substrate to a nitrogen precursor (Para [0089]); and exposing the substrate to an aluminum precursor (Para [0089]); wherein a reaction between the nitrogen precursor and the aluminum precursor forms a charge trapping layer comprising an aluminum nitride for a semiconductor device (Para [0089]). Yang further teaches in Fig. 6 wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the charge trapping layer (Para [0121-0125], Yang’s controller 635 is capable of controlling/regulating nitrogen content based on a ratio of cycles of the first repeat cycle and cycles of the second repeat cycle as it controls the valve of each of the nitrogen and aluminum precursors. Furthermore, Yang teaches in Para [0089] wherein the 
Regarding claim 2, the combination of KIM, Park and Yang teaches the method of claim 1, wherein forming the charge trapping layer comprising forming a continuous layer of the aluminum nitride between the channel 1 and the plurality of gates 3, wherein the continuous layer follows the horizontal surface and the vertical surface of each gate of the plurality of gates (e.g. KIM’s Fig. 6G).
Regarding claim 3, the combination of KIM, Park and Yang teaches the method of claim 1, wherein exposing the substrate to the nitrogen precursor comprises: pulsing a nitrogen precursor onto the substrate; and purging an inert gas onto the substrate; wherein the nitrogen precursor comprises at least one of: hydrazine (N2H4); nitrogen radicals; or atomic nitrogen; and wherein the inert gas comprises at least one of: argon or nitrogen (Yang’s Para [0087-0089]). 
Regarding claim 4, the combination of KIM, Park and Yang teaches the method of claim 1, wherein exposing the substrate to the aluminum precursor comprises: 18 4826-4219-6305pulsing an aluminum precursor onto the substrate; and purging an inert gas onto the substrate; wherein the aluminum precursor comprises an aluminum halide compound; and wherein the inert gas comprises at least one of: argon or nitrogen (Yang’s Para [0087-0089]).

Regarding claim 9, the combination of KIM, Park and Yang teaches the method of claim 2, wherein the charge trapping layer comprises a top oxidized portion; and wherein the semiconductor device further comprises a capping layer (e.g. 47A or 48) disposed on the aluminum nitride or aluminum oxynitride charge trapping layer (KIM’s Fig. 6E- 8). 
Regarding claim 10, the combination of KIM, Park and Yang teaches the method of claim 9, wherein the top oxidized portion has a thickness less than 10 nm, less than 5 nm, less than 3 nm or from about 0.1 nm to about 5 nm, from about 0.5 to about 3 nm, or from about 1 to about 2 nm (KIM’s Fig. 6E-8). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, the combination of KIM, Park and Yang teaches the method of claim 1, wherein the NAND device is vertical NAND device and wherein the vertical NAND comprises: the plurality of gates 49; an oxide core 46 or hole; the channel 44; a tunnel oxide 48; the charge trapping layer 47 comprising at least one of aluminum nitride; and at least one continuous additional layer comprising a first blocking oxide 7 (oxide portion of the SONOS); wherein each of the plurality of gates 49 comprise a second horizontal surface; wherein the charge trapping layer 3 comprises a nitrogen 
Regarding claim 12, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the vertical NAND device further comprises: the at least one continuous additional layer comprising a second blocking oxide 7 (Nitride or Oxide portion of the SONOS); and a control gate 49; wherein the first blocking oxide and the second blocking oxide comprise at least one of: aluminum oxide; silicon oxide; or a combination of oxides (KIM’s Fig. 6E-8 and Park and Yang’s teaching as discussed in claim 1 above). 
Regarding claim 13, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the charge trapping layer 47 is formed with an aluminum precursor comprising an aluminum halide compound (KIM’s Fig. 6E-8 and Park and Yang’s teaching as discussed in claim 1 above).  
Regarding claim 14, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the charge trapping layer is formed with a nitrogen precursor comprising at least one of: hydrazine (N2H4); nitrogen radicals; or atomic nitrogen (Yang’s disclosure).

Regarding claim 17, the combination of KIM, Park and Yang teaches the method of claim 16, wherein the top oxidized portion comprises at least one of: only aluminum oxide; up to 40 at-% of oxygen; up to 50 at-% of oxygen; or up to 60 at-% of oxygen. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, the combination of KIM, Park and Yang teaches the method of claim 16, wherein the top oxidized portion comprises at least one of: about pure aluminum nitride; less than a maximum of approximately 99 mol-% of A1203, less than a maximum of approximately 98 mol-% of A1203, less than a maximum of approximately 95 mol-% of A1203, less than a maximum of approximately 90 mol-% of A1203; or less than a maximum of about 80 mol-% of A1203. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, the combination of KIM, Park and Yang teaches wherein the step coverage of the charge trapping layer is greater than 90%. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, the combination of KIM, Park and Yang teaches the method of claim 1, further comprising a step of forming another layer (e.g. one of 46, 47a or 41) overlying and in contact with the charge trapping layer (said claim feature would have been obvious in view of KIM’s Fig. 6E-8).


providing a substrate 40 in a reaction chamber (Fig. 1A-2B, though not expressly stated, however, it is understood that the semiconductor components are formed in a reaction chamber of a semiconductor manufacturing apparatus), the substrate 40 comprising the polysilicon channel 44 and the plurality of gates 49 and one or more continuous additional layers (47A and/or 46 in Fig. 6F or 67 and/or 68 in Fig. 8) formed overlying the plurality of gates 49, at least one of the and one or more continuous additional layers in contact with each of the plurality of gates 49, wherein each gate of the plurality of gates comprises a first horizontal surface and a second horizontal surface relative to the substrate 100 (see Fig. 6F and Fig. 8); and 
after the step of providing, forming the charge trapping layer (47 or 67a) overlying each first and second horizontal surface in a vertical direction (Fig. 6F-6G and Fig. 8).
Though KIM teaches a charge trapping layer 47 for the NAND device as addressed above; however, KIM is silent on exposing the substrate to a nitrogen precursor; and exposing the substrate to an aluminum precursor; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride. The Examiner understands that the use of charge trapping layer comprising aluminum nitride would have been obvious to those having ordinary skill in the art. It is widely understood that AlN material used in charge trapping layers results to retaining substantially more trapped electrons than holes that is desired 
Both KIM and Park are silent on the process steps of forming the AlN layer, perhaps in the interest of brevity; however the Examiner understands the process steps of “exposing the substrate to a nitrogen precursor in a first repeat cycle; and exposing the substrate to an aluminum precursor in a second repeat cycle; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride between the channel and the plurality of gates for the NAND device and wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the charge trapping layer” would have been obvious in layer formation processes. For instance, Yang teaches a method of forming an aluminum nitride or aluminum oxynitride layer, the method comprising: providing a substrate in a reaction chamber 605 (Fig. Para [0089]); exposing the substrate to a nitrogen precursor (Para [0089]); and exposing the substrate to an aluminum precursor (Para [0089]); wherein a reaction between the nitrogen precursor and the aluminum precursor forms a charge trapping layer comprising an aluminum nitride for a semiconductor device (Para [0089]). Yang further teaches in Fig. 6 wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the charge trapping layer (Para [0121-0125], Yang’s controller 635 is capable of controlling/regulating nitrogen content based on a ratio of cycles of the first repeat cycle .

Claims 5-6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, Park and Yang as applied to claim 1 above, and in further view of Clark et al. (US Pub. 2007/0237698).
Regarding claim 5, the combination of KIM, Park and Yang is silent on the method of claim 1, further comprising exposing the substrate to an oxygen precursor. The Examiner understands that said claim feature would have been obvious and within the routine skill in the art.  For instance, Clark teaches exposing a substrate to oxygen precursors in Para [0028]).  As such, said claim feature would have been obvious to those having ordinary skill in the art.
Regarding claim 6, the combination of KIM, Park, Yang and Clark teaches the method of claim 5, wherein exposing the substrate to the oxygen precursor comprises: pulsing the aluminum precursor onto the substrate (Para [0089]); purging the aluminum precursor (e.g. Para [0015]); pulsing an oxygen precursor onto the substrate; and purging an inert gas onto the substrate; wherein the oxygen precursor comprises at least one of: ozone (03); diatomic oxygen (02); water (H20); hydrogen peroxide (H202); oxygen plasma; atomic oxygen (0); or oxygen radicals; wherein the step of exposing the 
Regarding claim 8, the combination of KIM, Park and Yang is silent on the method of claim 2, wherein the charge trapping layer comprises a metal oxynitride such that the nitrogen content tunes an erase speed of the charge trapping layer; and wherein the charge trapping layer comprises a metal oxynitride such that the desired oxygen content tunes a retention capability of the charge trapping layer. The Examiner understands that said claim feature would have been obvious and within the routine skill in the art.  For instance, Clark in Fig. 5A-5B teaches wherein the charge trapping layer comprises a metal oxynitride such that the desired nitrogen content tunes an erase speed of the charge trapping layer; and wherein the charge trapping layer comprises a metal oxynitride such that the desired oxygen content tunes a retention capability of the charge trapping layer.  As such, said claim feature would have been obvious to those having ordinary skill in the art.
Regarding claim 15, the combination of KIM, Park, Yang and Clark teaches wherein the charge trapping layer is formed with an oxygen precursor comprising at least one of: ozone (03); diatomic oxygen (02); water (H20); hydrogen peroxide (H202); oxygen plasma; atomic oxygen (0); or oxygen radicals. 
Response to Arguments
Applicant's arguments filed 03/25/21 have been fully considered but they are not persuasive. The Examiner maintains that the combination of the prior art teaches all of the claim features (see the claim mapping to KIM above), and forming aluminum nitride layer using widely known layer deposition processes. The Examiner would like to point out the claim amendment directed towards sequence of process steps raises new matter issues as there is no support for the sequential formation of claim components in the specification. In other words, the specification is silent and does not provide any support that the “at least one continuous additional layer” is formed after the formation of the plurality of gates (claim 1). Similarly, the specification does not provide support wherein the plurality of gates are formed prior to the at least one continuous additional layer in the manner claimed in claim 21. In addition, the claim 21 amendment raises enablement issues as to how the applicant forms the charge trapping layer 350 after the formation of the channel, the plurality of gates and the one or more additional continuous layers. There is no description in the specification on the formation of charge trapping layer 350 between the one or two additional continuous layers (352 & 354) after the channel, the plurality of gates and the one or two additional continuous layers are formed. 
As for the IDS, the Examiner reiterates that the applicant continues to submit an unreasonable number of references in the IDS without pointing out their pertinence to the instant application. During the prosecution of this application, the applicant and attorney have continued to submit an overwhelming number of references that is unprecedented in the Examiner’s 15 years of work experience at the US Patent Office. The Examiner would like to point out that if the applicant is aware of pertinent material in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894